Case 2:18-cv-02472-WBV-DMD Document 103-17 Filed 02/11/19 Page 1 of 4
Gase 2:18-cv-06371-EEF-KWR Document 1-2 Filed 06/29/18 Page 3 of 21

}
¥

FILED
CIVIL DISTRICT COURT FOR THE PARISH QF:QRABAN® 4:18)

* STATE OF LOUISIANA ewit
CASE NO. DIVISION "* BSBSER CAN i

ANGEL MATHIEU and CHEMEKA DOWNS
VERSUS
SCOTTSDALE INSURANCE COMPANY,
STATE FARM FIRE AND CASUALTY INSURANCE COMPANY,
AND MANUEL GARRISON

FILED:

 

 

DEPUTY CLERK
- PETITION FOR DAMAGES .

The petition of Angel Mathieu and Chemeka Bowne, adult residents and

domiciliaries of the Parish of Orleans, Louistana, respectfully represents: .
1.

Scottsdale Insurance Company, defendant, is a foreign insurance corporation
doing business in the State of Louisiana,

2.

State Farm Fire and Casualty Insurance Company, defendant, is a foreign
insurance corporation doing business in the State of Louisiana.

3.

Manuel Garrison, defendant, is, upon information and belief, an adult resident and
domiciliary of Dover, Arkansas.

. | 4.

On or about March 30, 2017, at approximately 5:37 p.m., Angel Mathieu was
operating her 2008 Infiniti FX35 automobile in an westerly direction along Pontchartrain
Expressway (US90-B) in the Parish of Orleans, Louisiana, whereupon her vehicle was
struck violently, suddenly and without warning by a 2003 Peterbilt 387 automobile owned

and operated by Manuel Garrison,

  

EXHIBIT

 
 

 
Case 2:18-cv-02472-WBV-DMD Document 103-17 Filed 02/11/19 Page 2 of 4
Case 2:18-cv-06371-EEF-KWR Document 1-2 Filed 06/29/18 Page 4 of 21

5,

At all times material hereto, Scottsdale Insurance Company, defendant,
maintained in full force and effect a policy of insurance insuring Manuel Garrison for the
liabillty and damages asserted herein,

6.

The collision was caused solely and proximately by the negligence and want of
care of Manuel Garrison in the following non-exclusive particulars:

a. failing to see what a reasonable driver would have seen;

b, operating a motor vehicle in a careless, inattentive and

reckless manner;

Cc. falling to keep a proper lookout;

d, failing to avoid a collision;

8. improper lane usage;

f. failure to yield;

g. falling to obey traffic controls, signage and signals; and

h. all other elements of negligence, acts and omissions to be

proved at trial.
7.

As a result of negligence and want of care of Manuel Garrison, Angel Mathieu,
suffered bodily injuries, pain and suffering, mental anguish, loss of enjoyment of life,
medical expenses, loss of earings and permanent disability, all of which warrant an
award In his favor for compensatory damages in an amount sufficient to permit trial by
jury.

8.

As a result of negligence and want of care of Manuel Garrison, Chemeka Downs,
who was a passenger in Angel Mathieu's automobile, ‘suffered bodlly injuries, pain and
suffering, mental anguish, loss of enjoyment of life, medical expenses, loss of earnings
and permanent disability, all of which warrant an award in his favor for compensatory

damages in an amount sufficient to permit trial by jury.

 
Case 2:18-cv-02472-WBV-DMD Document 103-17 Filed 02/11/19 Page 3 of 4
Gase 2:18-cv-06371-EEF-KWR Document 1-2 Filed 06/29/18 Page 5 of 21

9.
At all times material hereto, State Farm Fire and Casualty Insurance Company
maintained a policy of insurance insuring Angel Mathieu and her vehicle whereunder it
obligated itself to compensate operators and occupants of Angel Mathteu's vehicle for

damages suffered as the result of the negligence of uninsured or underinsured motorists.

10.

At all times material hereto, Manuel Garrison was underinsured motorist.

WHEREFORE, Angel Mathieu and Chemeka Downs, petitioners, pray that
Scottsdale Insurance Company, Southern Ride Trucking, and Manuel Garrison,
defendants, be served with this petition, and that after due proceedings there be
judgment casting defendants jointly and solidarily liable unto petitioner for compensatory
damages, legal interest, all costs and for all general and equitable retief which this
Honorable Court is competent to grant.

Respectiully submitted,

KEATING LAW GROUP

 

    

tew Orleans, 14026
(504) 513-8645 (Phone)
(877) 565-2570 (Fax)
Counsel for Petitioner

PLEASE SERVE:

SCOTTSDALE INSURANCE COMPANY
Through its agent for service of process:
Louisiana Secretary of State

8585 Archives Ave.

Baton Rouge, LA 70809

AND

State Farm Fire and Casualty Insurance Company
Through its agent for service of process:
Louisiana Secretary of State

8585 Archives Ave.

Baton Rouge, LA 70809

AND

 

 
Case 2:18-cv-02472-WBV-DMD Document 103-17 Filed 02/11/19 Page 4 of 4
Case 2:18-cv-06371-EEF-KWR Document 1-2 Filed 06/29/18 Page 6 of 21

MANUEL GARRISON

Via the Louisiana Long Arm Statute
4691 Buck Mountain

Dover, AK 72837

 
